Citation Nr: 1409192	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-39 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared via videoconference and provided testimony before the undersigned in October 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus.  During his hearing before the Board, he stated that in 1985, he had surgery on his right ear.  The surgery involved lancing his eardrum to relieve pressure in his head.  He also testified that his duties required him to work on and around the flight line, which exposed him to high levels of noise.  He avers that his tinnitus may have had its onset as a result of his in-service acoustic trauma or his in-service treatment of the ears.  He testified that he has been treating his tinnitus with medication prescribed by VA since retiring from service.  Review of the claims file shows that the Veteran sought treatment for ear disorders during service.  He has also been afforded VA examinations.  The examination reports include opinions addressing the etiology of the Veteran's tinnitus in relation to acoustic trauma.  However, none of the examiners address the relationship, if any, between the ear problems treated during service and tinnitus.  Further, the examiners did not consider the Veteran's lay assertions that he has had tinnitus since service.  As such, the Board finds that a remand is necessary to obtain etiology opinions addressing the relationship between his in-service treatment of the ears as well as his lay statements indicating onset during and since service.

In addition, during his hearing before the Board the Veteran testified that after separating from service, he started working for the Department of the Navy where was required to participate in a hearing conservation program.  He said he asked VA to obtain his hearing conservation treatment records from his employer; however, it does not appear that these records have been obtained and associated with the claims file.  Accordingly, on remand, the RO/AMC must obtain the appropriate consent form from the Veteran and attempt to obtain copies of his hearing conservation reports.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the appropriate consent form to authorize VA to obtain hearing conservation records from his employer, the Department of the Navy, Marine Corp Logistic Base in Albany, Georgia.  All efforts to obtain these records should be fully documented.

2. After receiving the hearing conservation records, if any, schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The claims file and copies of pertinent records on Virtual VA and/or VBMS must be provided to the examiner and the examiner must indicate review of these items in the examination report.

All necessary tests should be conducted.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that tinnitus had onset during service or is otherwise related to service.  The examiner should specifically address whether the tinnitus is in any way related to the Veteran's ear conditions treated during service.

Consideration should be given to the Veteran's statements regarding in-service noise exposure, in-service treatment of the ears, and continuity of symptomatology since service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. After the above development is completed, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


